W. Allen, J.
It is admitted that the plaintiff has a right to enforce the restriction in the defendant’s deed, that no building shall be erected on her lot within twenty feet of Clifford Street. The only question is whether the defendant’s house is within twenty feet of the street.
The front, of the house is toward Clifford Street, and the front' wall is twenty feet from the street. A part of the roof, which slopes toward the street, is extended to within less than fourteen feet of it, covering a piazza and supported by posts six feet from the front wall of the house. In this part of the roof is a dormer window, by which a room in the second story is extended to within seventeen feet of the street. We think that these portions of the roof and of the dormer window which extend beyond the front wall towards the street are extensions of the building, and a part of it within twenty feet of the street, within the meaning of the restriction. See Sanborn v. Rice, 129 Mass. 387; Manners v. Johnson, 1 Ch. D. 673.

Decree for the plaintiff.